11/24/2021



                                                                                   Case Number: DA 21-0418




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                        Supreme Court No. DA 21-0418

IN RE THE MARRIAGE OF:         )
                               )             ORDER GRANTING
JENNIFER L. RUSSUM,            )             UNCONTESTED MOTION FOR
                               )             EXTENSION OF TIME TO
     Petitioner and Appellant, )             FILE OPENING BRIEF
                               )
and                            )
                               )
MATTHEW S. WENDT,              )
                               )
     Respondent and Appellee.  )
_______________________________)

      Appellant, Jennifer L. Russum, has moved this Court, pursuant to M. R.

App. P. 26(2), for a 30-day extension, from November 29, 2021, up to and

including December 29, 2021, in which to file her opening brief in this matter.

Appellee does not oppose the motion.

      IT IS HEREBY ORDERED that Appellant shall have up to and including

December 29, 2021, to file her opening brief.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                           November 24 2021